
	
		II
		Calendar No. 1102
		110th CONGRESS
		2d Session
		S. 1924
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Carper (for himself,
			 Mr. Warner, Mr.
			 Menendez, Mr. Kerry,
			 Ms. Collins, Mr. Brown, Mr.
			 Sanders, Mrs. McCaskill,
			 Mr. Isakson, Ms. Snowe, Mr.
			 Dodd, Mr. Lieberman,
			 Mr. Durbin, Mr.
			 Whitehouse, Mr. Bingaman,
			 Mr. Kennedy, Mr. Casey, Ms.
			 Landrieu, Ms. Cantwell, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 1 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend chapter 81 of title 5, United
		  States Code, to create a presumption that a disability or death of a Federal
		  employee in fire protection activities caused by any of certain diseases is the
		  result of the performance of such employee’s duty.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Firefighters Fairness Act of
			 2007.
		2.Certain diseases
			 presumed to be work-related cause of disability or death for Federal employees
			 in fire protection activities
			(a)In
			 generalSection 8102 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(c)(1)In this subsection, the term employee
				in fire protection activities means an employee, including a
				firefighter, paramedic, emergency medical technician, rescue worker, ambulance
				personnel, or hazardous materials worker, who—
							(A)is trained in fire suppression, has the
				legal authority and responsibility to engage in fire suppression; and
							(B)is engaged in the prevention, control, and
				extinguishment of fires or response to emergency situations where life,
				property, or the environment is at risk.
							(2)In the case of an employee in fire
				protection activities who has a disease specified in paragraph (3), the
				employee’s disease shall be presumed to be proximately caused by the employment
				of such employee. A disability or death of an employee in fire protection
				activities due to such a disease shall be presumed to result from personal
				injury sustained while in the performance of such employee’s duty. Such
				presumptions may be rebutted by a preponderance of the evidence.
						(3)The diseases specified in this paragraph
				are the following:
							(A)Heart disease.
							(B)Lung disease.
							(C)The following cancers:
								(i)Brain cancer.
								(ii)Cancer of the blood or lymphatic
				systems.
								(iii)Leukemia.
								(iv)Lymphoma (except Hodgkin’s disease).
								(v)Multiple myeloma.
								(vi)Bladder cancer.
								(vii)Kidney cancer.
								(viii)Prostate cancer.
								(ix)Testicular cancer.
								(x)Cancer of the digestive system.
								(xi)Colon cancer.
								(xii)Liver cancer.
								(xiii)Skin cancer.
								(xiv)Breast cancer.
								(xv)Lung cancer.
								(D)The following infectious diseases:
								(i)Tuberculosis.
								(ii)Hepatitis A, B, or C.
								(iii)Human immunodeficiency virus (HIV).
								(iv)Diphtheria.
								(v)Hemorrhagic fever.
								(vi)Meningococcal disease.
								(vii)Rabies.
								(viii)Any uncommon infectious disease the
				contraction of which the Secretary of Labor determines to be related to the
				hazards to which an employee in fire protection activities may be
				subject.
								.
			(b)Effective
			 dateThe amendment made by
			 this section applies to an injury that is first diagnosed, or a death that
			 occurs, on or after the date of enactment of this Act.
			
	
		1.Short title This Act may be cited as the
			 Federal Firefighters Fairness Act of
			 2008.
		2.Certain diseases
			 presumed to be work-related cause of disability or death for Federal employees
			 in fire protection activities
			(a)DefinitionSection 8101 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(21)employee in fire
				protection activities means a firefighter, paramedic, emergency medical
				technician, rescue worker, ambulance personnel, or hazardous material worker,
				who—
						(A)is trained in fire
				suppression;
						(B)has the legal authority
				and responsibility to engage in fire suppression;
						(C)is engaged in the
				prevention, control, and extinguishment of fires or response to emergency
				situations where life, property, or the environment is at risk; and
						(D)performs such activities
				as a primary responsibility of his or her
				job.
						.
			(b)Presumption relating to
			 employees in fire protection activitiesSection 8102 of title 5,
			 United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)(1)With regard to an
				employee in fire protection activities, a disease specified in paragraph (2)
				shall be presumed to be proximately caused by the employment of such employee,
				subject to the length of service requirements specified. The disability or
				death of an employee in fire protection activities due to such a disease shall
				be presumed to result from personal injury sustained while in the performance
				of such employee’s duty. Such presumptions may be rebutted by a preponderance
				of the evidence.
						(2)The following diseases
				shall be presumed to be proximately caused by the employment of the
				employee:
							(A)If the employee has been
				employed for a minimum of 5 years:
								(i)Heart disease.
								(ii)Lung disease.
								(iii)The following
				cancers:
									(I)Brain cancer.
									(II)Cancer of the blood or
				lymphatic systems.
									(III)Leukemia.
									(IV)Lymphoma (except
				Hodgkin’s disease).
									(V)Multiple myeloma.
									(VI)Bladder cancer.
									(VII)Kidney cancer.
									(VIII)Testicular
				cancer.
									(IX)Cancer of the digestive
				system.
									(X)Colon cancer.
									(XI)Liver cancer.
									(XII)Skin cancer.
									(XIII)Lung cancer.
									(iv)Any other cancer the
				contraction of which the Secretary of Labor determines to be related to the
				hazards to which an employee in fire protection activities may be
				subject.
								(B)Regardless of the length
				of time an employee has been employed:
								(i)The following infectious
				diseases:
									(I)Tuberculosis.
									(II)Hepatitis A, B, or
				C.
									(III)Human immunodeficiency
				virus (HIV).
									(ii)Any uncommon infectious
				disease the contraction of which the Secretary of Labor determines to be
				related to the hazards to which an employee in fire protection activities may
				be
				subject.
								.
			(c)ReportNot
			 later than 10 years after the date of enactment of this Act, the National
			 Institute of Occupational Safety and Health in the Centers for Disease Control
			 and Prevention shall examine the implementation of this Act and appropriate
			 scientific and medical data related to the health risks associated with
			 firefighting and submit to Congress a report which shall include—
				(1)an analysis of the injury
			 claims made under this Act;
				(2)an analysis of the
			 available research related to the health risks associated with firefighting;
			 and
				(3)recommendations for any
			 administrative or legislative actions necessary to ensure that those diseases
			 most associated with firefighting are included in the presumption created by
			 this Act.
				(d)Effective
			 DateThe amendment made by this section applies to an injury that
			 is first diagnosed, or a death that occurs, on or after the date of enactment
			 of this Act.
			
	
		October 1 (legislative day, September 17),
		  2008
		Reported with an amendment
	
